Title: From George Washington to James Mease, 13 June 1777
From: Washington, George
To: Mease, James



Sir
Head Quarters Middle Brook 13th June 1777

I have yours of the 6th by Mr Young who Went this morning to Peekskill to issue the Cloathing to the Massachusets Troops. I understand by a letter this day from Genl Putnam that when all the Regiments from Massachusets were ordered to Ticonderoga the Cloathing for them all was sent to Albany. Upon the alteration of the first disposition, Officers were sent to bring down that which belonging to those that were to remain at peekskill, but Genl Gates has in a most extraordinary manner refused to give it up, and it is more than probable has forwarded it to Ticonderoga. This accounts for one half of the Troops of that State being left naked. The Hunting Shirts and over alls will however be more comfortable at this Season than Uniform, and I have given Genl Putnam particular orders to let none draw them that had before been furnished with Uniform.
The proceeding of the State of Rhode Island is to be sure very extraordinary, they had not by the last returns raised but between four and five hundred Men for continental Service. You had better apply to Congress on this head for if some Regulation is not made, every State will think itself intitled to seize what is passing thro’ it, for the use of some of the others.
It would be by no means proper to erect a store at princetown, directly on the Enemy’s Rout. If the commanding Officers of Regts are provident and look well to the wants of their Men they can always send an Officer for a supply of necessaries before they are really wanted.
I have no objection to your distributing the fine Shirts yourself, I would only wish you to allot a proportion to each Regt to avoid an imputation of Partiality.
I have directed the Coats intended for Daytons Regt to be sent forward. And immediately upon Mr Youngs arrival at Camp, sent an express to Peekskill to forbid breaking any of the Packages till he got there. This I hope will prevent the confusion that would have ensued had the Packages been opened at a guess to find the Contents.

I would wish you to endeavour to keep as good supply of shirts and shoes, the articles most in demand and most necessary.
